Citation Nr: 1025765	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-00 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to September 
1971.  Service department records establish he was awarded the 
Bronze Star Medal with "V" for valor and the Purple Heart 
Medal.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
in which service connection for PTSD, diabetes mellitus, type II, 
bilateral hearing loss, and tinnitus were denied.

In his December 2006 substantive appeal, the Veteran discussed 
only the issue of service connection for PTSD but did not check 
either block 9A indicating that he wished to appeal all four 
issues listed on the November 2006 statement of the case or 9B 
indicating that he wished to appeal only those issues listed on 
the face of the substantive appeal.  In its February 2008 VA Form 
646 and November 2009 Appellant's Brief, the Veteran's 
representative listed all four issues.  Construing the Veteran's 
non-selection of block 9A or 9B in the manner most beneficial to 
the Veteran, the Board accepts that he wished to appeal all four 
issues listed on the November 2006 statement of the case.  The 
issues are thus as characterized on the front page of this 
decision.  

In his substantive appeal, the Veteran indicated in block 8B that 
he wished to testify at a hearing before the Board and he would 
appear before the Board in Washington, D.C.  In December 2009, 
the Board informed the Veteran that it had scheduled him for a 
hearing in April 2010.  However, in a written statement dated in 
March 2010, the Veteran requested to cancel his hearing.  

The issues of entitlement to service connection for diabetes 
mellitus, type II, bilateral hearing loss, and tinnitus addressed 
in the REMAND portion of the decision below are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran is a combat Veteran.

2.  The diagnosed PTSD is the result of stressors the Veteran 
experienced in combat against the enemy during his active service 
in Vietnam.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 
U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  Service Connection

Service connection may be established for disability resulting 
from injury or disease incurred in service. 38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following: 1) medical 
evidence of a diagnosis of PTSD in accordance with the criteria 
of Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994) (DSM-IV), which is presumed to include both adequacy 
of the PTSD symptomatology and sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a link, or nexus, between the current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also, 
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 
1154(b) (West 2002); see also Pentecost v. Principi, 16 Vet. App. 
124, 128-9. (2002).  

The Veteran's reports of medical history and examination at 
entrance to active service show no psychiatric complaints or any 
psychiatric defects, diagnoses, abnormalities or other findings.  

Service treatment records show that the Veteran was wounded when, 
as a member of a routine combat patrol, his patrol was ambushed 
by an enemy force of unknown size.  The Veteran sustained gunshot 
wounds to his right arm and back.  Hospital records show he was 
treated for multiple fragment wounds in the lumbosacral area and 
buttocks, left, and incomplete ulnar neuropathy, major extremity, 
right.  Physical Evaluation Board (PEB) proceedings show he was 
found unfit for duty due to a diagnosis of incomplete paralysis 
of the ulnar nerve, right.

The Veteran's report of medical examination at discharge was 
conducted in conjunction with his PEB and reference the PEB 
findings.  No psychiatric diagnoses, abnormalities, defects, or 
other findings were noted.  

A September 2008 statement proffered by L.A.S., a Readjustment 
Therapist with the Veterans Center shows that the Veteran sought 
treatment beginning in March 2008 for PTSD.  The therapist 
indicated that the Veteran was diagnosed with PTSD according to 
the DSM-IV due to multiple traumas.  Symptoms were described to 
include intrusive thoughts, nightmares, flashbacks, 
hypervigilance/startle response, explosive anger, zero tolerance, 
anxiety, depression, and antisocial behavior.  In a November 2009 
statement L.A.S. confirmed the Veteran continued to seek 
treatment for severe symptoms of PTSD, with additional symptoms 
of hyperarousal, unprovoked anger, panic attacks, extreme to 
severe depressive episodes with suicidal and homicidal ideations, 
and sleeplessness.  

In an October 2009 statement, the Veteran's treating VA 
physician, C.F.S., M.D. and Staff Psychiatrist, confirmed that 
the Veteran was diagnosed with PTSD characterized by such 
symptoms as nightmares, flashbacks (triggered by hearing 
helicopters, loud noises, war movies), intrusive thoughts, 
isolative behavior, avoidance of people, feelings of guilt for 
having survived, emotional detachment, hypervigilance, 
irritability, and panic attacks triggered by groups of people.  
The physician recounted the Veteran's stressor:

[The Veteran] was injured by [rocket 
propelled grenade] fire and sustained a 
right ulnar nerve paralysis. "It was like 
being hit with a sledge hammer."  He was 
med evac'd out along with his colleague who 
was hit four times in his chest and died in 
the helicopter with him.  He witnessed the 
firefight from the helicopter as he was 
being taken away.  While serving as 
radioman, his squad leader was hit by small 
arms fire in front of him.

Dr. C.F.S. then opined that the Veteran's symptoms are likely 
related to the traumas he experienced in Vietnam.  

In stressor statements dated in September 2008, the Veteran 
described two incidents as stressors.  In the first, his squad 
was patrolling uphill to recover surrendering enemy soldiers.  
They were ambushed by small arms fire.  The squad leader was hit 
by five AK47 rounds, two in the chest and three in the arm.  The 
Veteran returned fire and his platoon sergeant ordered him to 
cover the squad leader.  As he and the platoon sergeant stood up 
to fire, an explosion from a rocket propelled grenade B-40 rocket 
knocked them both down, and an enemy round set off a smoke 
grenade attached to his radio.  The squad leader died of his 
wounds.  In the second, his squad was patrolling outside the 
landing zone and  was ambushed by North Vietnamese soldiers.  The 
squad leader was hit by four rounds in his chest.  The Veteran 
and his fellow troops pulled the squad leader out of the bush and 
returned fire.  The Veteran was hit in his back and right arm 
with rocket propelled grenade shrapnel.  He and his squad leader 
were medi vac'd out by helicopter, and as they were air-lifted, 
he looked down on the battle field and saw the rocket and small 
arms going in all different directions.  His squad leader died in 
flight.  When he left Vietnam, three members of his squad had 
been killed in action and five where wounded from a total of ten 
members.

The Veteran's service personnel records show that he served in 
Vietnam from January 1971 to March 1971.  His military 
occupational specialty was as an ammunition bearer, 11C1P.  An 
October 2008 finding of the Army Board for Correction of Military 
Records (ABCMR) shows that he was awarded the Purple Heart Medal 
for wounds received in connection with military operations 
against a hostile force in the Republic of Vietnam in March 1971 
and the Bronze Star Medal with "V" device for heroism in 
connection with ground operations against a hostile force in the 
Republic of Vietnam, also in March 1971.  The Veteran is a combat 
Veteran.  The stressors the Veteran describes are entirely 
consistent with the circumstances and conditions of his service.  
Moreover, they are supported by entries contained in the service 
treatment records and service department documents.  Further 
verification of his stressors is unnecessary.

The Veteran is diagnosed with PTSD that has been found to be the 
result of stressors he experienced on active service during 
combat in Vietnam.

There are no other findings or opinions against a finding that 
the Veteran's PTSD is the result of stressors he experienced in 
combat in Vietnam.

Service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran also seeks entitlement to service connection for 
diabetes mellitus, type II, bilateral hearing loss and tinnitus.

As above noted, the evidence shows the Veteran served in Vietnam 
from January to March 1971.  In addition, he was exposed to small 
arms and rocket fire.  The Veteran's exposure to the herbicide 
Agent Orange and to acoustic trauma is accepted.  

Given the foregoing, the Board finds it is necessary to accord 
the Veteran VA examination to determine the nature, extent and 
etiology of any diabetes mellitus and hearing impairment.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all VA and non-VA treatment he has 
obtained for his claimed diabetes mellitus, 
type II, bilateral hearing loss and 
tinnitus.  The RO/AMC should obtain release 
of private medical records were 
appropriate.

2.  The RO/AMC should ensure that all 
records of which RO has notice have been 
obtained.  Specifically, all treatment 
records from the VA Medical Center (VAMC) 
in Chicago, Illinois and any other VAMC 
that are not already of record should be 
obtained.

3.  Thereafter, the RO or AMC should 
schedule the Veteran for VA examinations to 
determine the nature, extent, and etiology 
of any diabetes mellitus type II, bilateral 
hearing loss and tinnitus.  All indicated 
tests and studies must be performed.  The 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.

Where diabetes mellitus type II is 
diagnosed, it may be presumptively granted, 
in accordance with the regulations.

Following a review of the service and post 
service medical records, as well as the 
Veteran's statements, the examiner must 
offer the following opinion:  is it at 
least as likely as not (i.e. 50 percent or 
greater probability) that any hearing 
impairment to include bilateral hearing 
loss and tinnitus had its onset during the 
Veteran's active service or, in the 
alternative, is etiologically related to 
the Veteran's military service or any 
incident therein including exposure to 
small arms and rocket fire.

A complete rationale must be provided for 
all opinion expressed.  

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claim for service connection for diabetes 
mellitus, type II, bilateral hearing loss, 
and tinnitus, with application of all 
appropriate laws and regulations, including 
consideration of lay statements, and 
consideration of any additional information 
obtained as a result of this remand.  If 
the benefits sought are not granted in 
full, the Veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  Thereafter, 
the appeal must be returned to the Board 
for appellate review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


